Citation Nr: 9913388	
Decision Date: 05/17/99    Archive Date: 05/26/99

DOCKET NO.  97-25 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to waiver of recovery of a loan guaranty 
indebtedness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Associate Counsel


INTRODUCTION

The appellant served in active duty from April 1968 to 
October 1969.  This matter has come to the Board of Veterans' 
Appeals (Board) from an April 1996 decision on waiver of the 
Denver Department of Veterans Affairs (VA), Regional Office 
(RO) Committee on Waivers and Compromises, which denied the 
appellant's request for a waiver of recovery of a loan 
guaranty indebtedness in the amount of $27,499.68.  

The appellant has not challenged the validity of the loan 
guaranty indebtedness.  Thus, the Board limits its 
consideration to the issue of waiver of recovery of the 
loan guaranty indebtedness. 


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There was a default in the appellant's VA guaranteed loan 
necessitating a foreclosure sale of the subject property used 
as security for the loan, resulting in the appellant's loan 
guaranty indebtedness in the principal amount of $27,499.68, 
plus accrued interest.  

3.  The evidence does not establish misrepresentation on the 
part of the appellant when he submitted financial status 
reports to the VA in conjunction with his request for a 
waiver of the loan guaranty indebtedness.   


CONCLUSIONS OF LAW

1.  There was a loss by the VA after the default on the VA 
guaranteed loan and foreclosure of the subject property which 
constituted the security for the loan.  38 U.S.C.A. 
§ 5107(a), 5302 (West 1991); 38 C.F.R. § 1.964(a) (1998).  

2.  There was no misrepresentation on the part of the 
appellant, and waiver of the loan guaranty indebtedness is 
not precluded.  38 U.S.C.A. §§ 5107(a), 5302(c) (West 1991); 
38 C.F.R. § 1.965(b)(2) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that the appellant's claim for waiver is well 
grounded as he has presented a claim which is not inherently 
implausible.  The Board is satisfied that all relevant facts 
have been properly developed.  No further assistance to the 
appellant is required to comply with the duty to assist under 
38 U.S.C.A. § 5107(a). 

Factual Background

The evidence before the Board reflects that, in 1983, the 
appellant and his spouse acquired title to real property 
located in Littleton, Colorado, hereinafter referred to as 
the subject property.  In October 1986, the appellant and his 
spouse refinanced the subject property by a VA guaranteed 
loan in the amount of $78,000.  

In conjunction with the refinancing of the subject property, 
the appellant executed a VA Report of Home Loan processed on 
Automatic Basis, VA Form 26-1820.  In that document, the 
appellant certified and agreed to repay the VA for any claim 
which VA would be required to pay the lender on account of 
default under the terms of the loan.  The appellant agreed 
that the regulations, issued under Chapter 37, Title 38 of 
the U.S. Code and in effect on the date of the loan, governed 
the rights, duties, and liabilities of the parties.  The 
appellant agreed and certified to the following: 

"As a GI home loan borrower, you will be 
legally obligated to make the mortgage 
payments called for by your mortgage loan 
contract.  The fact that you dispose of 
the property after the loan has been made 
WILL NOT RELIEVE YOU OF LIABILITY FOR 
MAKING THESE PAYMENTS...Also, unless you 
are able to sell the property to a 
credit-worthy obligor who is acceptable 
to the VA...and who will assume the payment 
of your obligation to the lender, you 
will not be relieved from liability to 
repay any guaranty claim which the VA may 
be required to pay your lender on account 
of default in your loan payment. 

The amount of any such [loan guaranty] 
claim payment will be a debt owed by you 
to the Federal Government.  This debt 
will be the object of established 
collection procedures."  

The first uncured default occurred in March 1988.  

In May 1988, a Notice of Default was issued to VA by the 
noteholder.  The noteholder indicated that the appellant had 
advised them that the reason for the default was that the 
subject property was being rented and the tenants had moved 
out, and the appellant was left with all the expenses.  The 
appellant indicated that he could not afford to make any 
payments and stated that he did not care.  Foreclosure was 
recommended.   

In June 1988, a Notice of Intention to Foreclose was issued 
to the VA from the noteholder.  As of June 29, 1988, the 
unpaid balance of the loan was $77,451.04.  The total amount 
of the delinquency was $3,090.  It was noted that the 
appellant had a total disregard for his mortgage obligation.  
The subject property was vacant due to the tenants moving 
out.  It was noted that foreclosure would commence shortly.  

In a September 1988 handwritten note, the noteholder 
indicated that in a telephone conversation, the appellant 
stated that he could not get "rentals" and he could not 
keep two mortgage payments up.  The appellant stated that he 
had been off work for awhile and that, as of October 31, he 
would be out of work again.  The subject property was 
reported to be vacant and locked up.  The noteholder 
reportedly would not accept a deed in lieu of foreclosure.  

In October 1988, the subject property was appraised.  The 
current reasonable value "as is" for liquidation purposes 
was $50,000.  

The foreclosure sale took place in December 1988.  The total 
amount of the indebtedness at the time of the foreclosure 
sale was $86,539.61.  The proceeds of the sale were 
$46,005.43.  The net amount of the loan guaranty claim was 
$40,404.86.  The maximum claim payable was $27,499.68.  

In December 1989, the VA paid a claim under the loan guaranty 
in the amount of $27,499.68 to the noteholder. 

In February 1996, the appellant requested a waiver of 
recovery of the loan guaranty indebtedness.  He stated that 
there was no bad faith, fraud, or misrepresentation involved 
in the creation of the debt.  He stated that the foreclosure 
was the result of his unemployment for 90 days; he fell 
behind with the mortgage payments and he was unable to catch 
up in the payments.  He also stated that the real estate 
market in Denver was severely impacted by the local economic 
conditions.  He indicated that he was currently unemployed 
and received $242 per week in benefits.  He stated that his 
ex-spouse had filed for divorce and bankruptcy in April 1991.  
He stated that his credit rating had been destroyed and he 
did not have the ability or assets to pay this debt.  He 
stated that collection of the debt would create a financial 
hardship and severely impact his ability to provide 
financially for his current spouse and children.  

A January 1996 Financial Status Report (VA Form 20-5655) 
indicates that the appellant was married and two minor 
children.  He reported that his monthly gross income was 
$988; his total monthly net income was $988.  The appellant 
did not report his spouse's income.  His total monthly 
expenses were $1,165.  The monthly expenses included $355 for 
rent/mortgage; $150 for food; $50 for utilities and heat, $30 
for auto insurance; $40 for gas and repairs for the auto; and 
$540 for child support.  The appellant had $6.00 cash in the 
bank and $10 cash on hand.  He reported that he had a 1984 
car worth $500.  The appellant stated that he owed $13,300 in 
installments contracts and other debts.  His monthly payment 
for the installments contracts was $495.  The creditors 
listed were Citibank (balance of $3,800); Citibank Visa 
(balance of $2,800); First Select Visa (balance of $3,000); 
Chase Visa (balance of $2,200); and Morecard Visa (balance of 
$1,500).  He stated that all of the debts listed were in a 
bad debt status and he was unable to pay the balances owed.  
The appellant indicated that his current spouse was not 
obligated for any debts incurred prior to their marriage in 
June 1993.  

In February 1996, the RO requested the appellant to submit an 
additional financial status report that included his current 
spouse's income. The RO informed the appellant that they must 
have his total family income to consider a waiver due to 
hardship.  The RO requested the appellant to provide a copy 
of his 1995 federal tax return.  

In April 1996, the appellant submitted another Financial 
Status Report and a copy of his 1995 federal tax return.  He 
reported that his monthly gross income was $988; his total 
monthly net income was $988.  The appellant reported that his 
spouse's monthly gross income was $1,567; her total monthly 
net income was $1,282.  The appellant reported that his 
combined monthly net income was $2,270.  He stated that his 
total monthly expenses were $2,484.  The monthly expenses 
included $711 for rent/mortgage; $400 for food; $120 for 
utilities and heat, $150 for living expenses; and $540 for 
child support.  The appellant reported that he paid $563 a 
month for installments contracts and other debts.  He listed 
the following creditors: Ford Motor Credit (balance of 
$8,300); Bank One Visa (balance of $4,700); Prime Option Visa 
(balance of $2,700); Discover Card (balance of $2,700); Exxon 
MasterCard (balance of $600); Joslins (balance of $40); Sears 
(balance of $264); and Rose Medical Center (balance of $182).  
He stated that he had $800 cash in the bank and $20.00 cash 
on hand.  He reported that he had a 1984 car worth $300 and 
his spouse had a 1993 car which was worth $8,000.  He 
indicated that his spouse owned real estate worth $105,000.  
The appellant reported that his unpaid balance on 
installments contracts and other debts totaled $19,486.  

A 1995 U.S. Individual Tax Return shows that the appellant 
and his spouse filed a joint return.  Wages, salaries, and 
tips totaled $48,901.  Interest income was $311.  Taxable 
income from pensions and annuities totaled $8,507.  The 
appellant reported having other income in the amount of 
$4,945.  The adjusted gross income was $51,135.  The 
appellant took a deduction for home mortgage interest in the 
amount of $6,733.  He reported having a loss of $6,258 from 
the sale of property used in a trade or business.  He also 
reported having a $5,613 loss from rental real estate.  

In an April 1996 Decision on Waiver of Indebtedness, the RO 
denied the appellant's request for a waiver of recovery of 
the loan guaranty indebtedness.  The RO determined that the 
appellant showed bad faith by failing to make the mortgage 
payments.  The RO defined bad faith as the willful intention 
to either seek an unfair advantage or to neglect or to refuse 
to fulfill some duty or contractual obligations.  The RO 
indicated that the finding of bad faith precluded the 
granting of a waiver.  The RO also found that the appellant's 
actions, when submitting the financial status reports, 
reflected misrepresentation.  The RO indicated that after the 
appellant provided a financial status report dated in January 
1996, the RO sent a developmental letter to the appellant and 
requested an updated financial status report with a copy of 
the 1995 federal tax return.  The RO indicated that the 
appellant submitted an additional financial status report 
dated in April 1996.  The RO noted that there were many 
significant differences between the two, such as spouse's 
income section, the amount of rent, food, utilities, cash on 
hand, cars owned, and real estate owned.  There was a 
completely different set of creditors listed in line 34A.  
The RO noted that on the 1995 federal tax return, in line 
16a, the appellant reported that he had received $8,507 in 
pension income, yet he did not report this in the financial 
status report.  The appellant also did not report having a 
business partnership for real estate with losses.  The RO 
found that the appellant's actions reflected 
misrepresentation in that he provided less than the known 
facts on his financial status report.  The RO indicated that 
misrepresentation is a statutory bar to consideration of a 
waiver under the standards of equity and good conscience.  

In a November 1996 Financial Status Report, the appellant 
stated that his monthly gross income was $3000; his total 
monthly net income was $2,004.  The appellant did not report 
his spouse's income.  His total monthly expenses were $1,559.  
The monthly expenses included $368 for rent/mortgage; $200 
for food; $80 for utilities and heat, $36 for auto insurance; 
$245 for health insurance; $40 for clothes; $50 for 
entertainment; and $540 for child support.  The appellant 
reported that he had $10 cash in the bank and no cash on 
hand.  He reported that he had a 1984 car worth $300 and he 
had stock and bonds valued at $650; and assets valued at 
$1,000.  He stated that he owed $1,063 in credit card debt.  
His creditor was Capital One Visa.  His monthly payment was 
$50.  

In a December 1996 notice of disagreement, the appellant 
stated that he did not intend to misrepresent his financial 
status.  He indicated that regarding the $8,507, listed in 
line 16A of the federal tax return, as of January 1996, that 
401B account was liquidated to pay living expenses while he 
was unemployed and seeking new employment.  He further 
indicated that the Real Estate Partnership was an asset of 
his current spouse.  

At an RO hearing in January 1997, the appellant stated that 
it was never his intent to not take care of his mortgage 
obligation.  He indicated that he had some financial setbacks 
and situations that prevented him from keeping the mortgage 
current.  He stated that he spoke with the mortgage company 
and tried to work out a payment plan.  He indicated that he 
had been using the subject property as rental property at 
that point.  His representative indicated that the appellant 
only listed his spouse's debt in the April 1996 financial 
status report; he did not list his own debt on that financial 
statement since he already reported his debt on the January 
1996 financial status report.  The hearing officer offered 
the appellant an opportunity to provide a new financial 
status report.  The appellant indicated that his financial 
status report dated in November 1996 only listed his 
information.  

In a January 1997 Financial Status Report, the appellant 
stated that his monthly gross income was $3,000; his monthly 
net income was $2,190.  He reported that his spouse's monthly 
gross income was $1,667 and her net monthly income was 
$1,297.  His total monthly expenses were $3,964.83.  The 
monthly expenses included $745.12 for rent/mortgage; $550 for 
food; $128 for utilities and heat, $50 for telephone; $86 for 
auto insurance; $376.87 for health insurance; $100 for 
clothes; $14 for trash removal; and $50 for entertainment.  
The appellant reported that he had $250 cash in the bank and 
$50 cash on hand.  He reported that he had a 1984 car worth 
$300 and a 1993 car worth $6,500.  He indicated that he had 
stocks and bonds worth $650, real estate worth $110,000, and 
other assets worth $35,000.  The appellant stated that he and 
his spouse owed $35,737.79 in installments contracts and 
other debts.  The creditors were Best Bank (balance of 
$15,000); Sears (balance of $1,000); Capital One Visa 
(balance of $300); Nations Bank Visa (balance of $750); Ford 
Motor Credit (balance of $3,500); Joslins (balance of $117); 
Texaco gas card (balance $920.79); Citibank credit card 
(balance of $3,800); Citibank Visa (balance of $2,800); First 
Select Visa (balance of $3,000); Chase Visa (balance of 
$2,200); More Card Visa (balance of $1,500); Rose Medical 
Center (balance of $270); and K.O., DDS (balance of $580).  
His monthly payment for this debt was $1,864.84; this amount 
includes a monthly child support payment of $540.  He 
indicated that the amount past due was $13,625.  

In March 1997, the RO received a copy of the appellant's 
credit report.  The credit report indicated that the 
appellant had a balance of $176 on a JC Penney account; the 
monthly payment was $30.  He had a balance of $14,964 with 
Bestbank; his monthly payment was $269.  He had a balance of 
$617 with Capital One Bank; his monthly payment was $31.  He 
had a balance of $2,229 with Norwest Bank; his monthly 
payment was $23.  He also had a $3,013 balance with Citibank 
Preferred and a $2,199 balance with AGFC.  

In a March 1997 statement of the case, the RO indicated that 
the appellant provided an updated financial status report.  
However, the financial status report did not match up with 
the credit report that was run by the Debt Management Center.  
The RO indicated that the appellant overstated his credit 
obligations in order to show hardship.  The RO found that 
this was misrepresentation.  The RO indicated that the 
appellant's original waiver request was denied for 
misrepresentation regarding the financial information 
supplied at that time.  The RO determined that based upon the 
new findings, the appellant's request for a waiver continued 
to be denied.  

In an April 1997 substantive appeal, the appellant indicated 
that he did not misrepresent his financial situation and he 
had not been given an opportunity to answer the allegation 
that he overstated his credit obligations.  The appellant 
asserted that the credit report did not accurately represent 
his financial situation.  He indicated that he could verify 
the information given on his financial statement.   

In May 1997, the RO sent a development letter to the 
appellant and requested the appellant to provide 
documentation in support of his January 1997 financial status 
report.  The RO specifically requested that the appellant 
provide current monthly billing statements or proof that the 
accounts were closed for each creditor listed on the credit 
report or the January 1997 Financial Status Report, copies of 
his spouse's last pay stub from her employer, and a complete 
copy of his 1996 federal tax return.  

In June 1997, the appellant indicated that he was unable to 
provide a copy of his 1996 federal tax return since he did 
not file the return on time and had to file for an extension.  
He provided an updated financial status report with 
supporting documentation.  Regarding his credit report, he 
indicated that he did not have proof to verify the paid 
status of the accounts at Novus Financial Bank or Montgomery 
Wards.  He indicated that he did not have an account with 
Discover card, JC Penney, or Norwest Bank.  He indicated that 
he had contacted those creditors and asked them to eliminate 
this information from his credit report.  He stated that the 
paid account to the Sun County Financial Services was the 
mortgage for a condominium that his spouse owned and which 
was sold in 1995.  

In a June 1997 Financial Status Report, the appellant stated 
that his monthly gross income was $3,000; his total monthly 
net income was $2,309.20.  He reported that his spouse's 
monthly gross income was $1,760; her monthly net income was 
$1,492.82.  His total monthly expenses were $3,633.68.  The 
monthly expenses included $745.12 for rent/mortgage; $550 for 
food; $128 for utilities and heat, $100 for clothes; $50 for 
telephone; $86 for auto insurance; $376.87 for health 
insurance; $29 for water bill; $15 for trash removal; and $50 
for entertainment.  The appellant reported that he had $250 
cash in the bank and $50 cash on hand.  He reported that he 
had a 1984 car valued at $300 and a 1993 car valued at 
$6,500.  He indicated that he owned stocks and bonds valued 
at $650, real estate valued at $110,000, and other assets 
valued at $35,000.  He stated that he owed $31,777.26 in 
installments contracts.  His monthly payment for this debt 
was $1,503.69, which included a monthly child support payment 
of $540.  His creditors were Best Bank (balance of $14,900); 
Capital One Visa (balance of $1,223.70); Ford Motor Credit 
(balance of $6,390); Joslins (balance of $48.51); Publishers 
Clearing House (balance of $172.20); NationsBank (balance of 
$1,017.23); Sears (balance of $1,066.98); Exxon Master Card 
(balance of $446.26); Texaco credit card (balance of 
$717.93); TCI (balance of $58.39); Citibank Visa (balance of 
$3,013); Morecard Visa (balance of $2,199); K.O. DDS (balance 
of $529.45); and Family Practice (balance of $53).

The appellant submitted documentation to support the 
financial status report.  He submitted a copy of his weekly 
time card and pay check, dated in May 1997, which showed that 
his net pay was $1,176.35 and a copy of his spouse's 
statement of earnings, dated in May 1997, which showed that 
her net pay was $370.36.  He also submitted copies of the 
following: an April 1997 phone bill which indicates that 
$133.87 was due; a May 1997 insurance bill which shows that 
$79.40 was due; an April 1997 bill from K.O., DDS, which 
shows that the balance was $529.45; an April 1997 bill from 
Family Practice which indicates that $53 was due; a May 1997 
Public Service Company bill which indicates that $192.69 was 
due; a June 1997 water bill which shows that $82.70 was due; 
an April 1997 waste collection bill which indicates that 
$42.90 was due; a May 1997 TCI bill which shows that $58.39 
was due; a June 1997 Joslins bill which indicates that the 
balance was $49.36; an April 1997 Sears bill which shows that 
the balance was $1,066.98; a June 1997 Capital One credit 
card bill which indicates that the balance was $1,223.70; a 
June 1997 Texaco bill which indicates that the balance was 
$717.93; a June 1997 Exxon credit card bill which shows that 
the balance was $446.26; a June 1997 Nations Bank bill which 
indicates that the balance was $1,037.23; and a February 1997 
Publisher's Clearinghouse bill showing the balance was 
$63.44.  He submitted a copy of his separation agreement with 
his former spouse which indicated that the appellant was 
required to pay $540 a month in child support. 

In a June 1997 supplemental statement of the case, the RO 
indicated that the appellant's response to the request for 
documentation was only a partial response.  The RO indicated 
that the appellant did not include his 1996 tax return and he 
did not document many of the credit card companies listed on 
his financial status report and credit report.  The RO stated 
that the appellant should plan to bring a complete package to 
the Travel Board hearing if any consideration was to be given 
to his waiver request under the elements of equity and good 
conscience.  

In a January 1999 statement, the appellant stated that he had 
additional liabilities as follows:  a car payment in the 
amount of $200.39 a month, with a balance of $7,600; and a 
monthly payment of $200 to the Internal Revenue Service for a 
tax debt in the amount of $4,100.  

At the hearing before the Board in January 1999, the 
appellant stated that the RO only pulled his credit report 
and they did not pull a credit report for his spouse.  He 
stated, in essence, that his credit report did not match up 
with the June 1997 financial status report, because the 
financial status report included both his and his spouse's 
liabilities.  He indicated that he did not make an attempt to 
hide or add anything to his financial status report except 
what was the truth.  He submitted documentation in support of 
his financial status report, a copy of his spouse's credit 
report dated in April 1997 and copies of his federal and 
state tax returns, dated in 1996 and 1997.  

The 1996 U.S. Individual Income Tax Return indicates that the 
appellant and his spouse filed a joint tax return.  The 
appellant reported that his wages, salaries, and tips, 
totaled $23,092.  His taxable interest totaled $199.  His 
business income totaled $11,743.  The pension and annuity 
income totaled $3,143.  Unemployment compensation totaled 
$4,446.  He reported having other income in the amount of 
$1,751, and an adjusted gross income of $43,034.  

The 1997 U.S. Individual Income Tax return indicates that the 
appellant and his spouse filed a joint return.  The appellant 
reported that his wages, tips, and salaries totaled $47,775.  
His business income was $7,013.  His total pensions and 
annuity income totaled $645.  The adjusted gross income was 
$54,372.   

An April 1997 credit report for the appellant's spouse 
indicates that she had a balance of $47 with Joslins.  She 
had a balance of $123 with Nation Bank Card; the monthly 
payment was $30.  There was a balance of $2,142 with Norwest 
Bank; the monthly payment was $54.  There was a balance of 
$14,900 for Bestbank; the monthly payment was $269.  There 
was a balance of $1,051 for Capital One Bank; the monthly 
payment was $8.  There was a balance of $6,390 with Ford 
Motor Creditor; the monthly payment was $245.  There was a 
balance of $1,033 with Sears; the monthly payment was $25.  
There was a balance of $80,351 with Nations Bank Mortgage 
Corporation; the monthly payment was $745.  There was a 
balance of $1,500 with UNIPAC Service Corp; the monthly 
payment was deferred.  

Pertinent Law and Regulations

Pertinent law and regulations provide that any indebtedness 
of a veteran or the indebtedness of the spouse shall be 
waived only when the following factors are determined to 
exist: (1) following default there was a loss of the property 
which constituted security for the loan guaranteed, insured 
or made under chapter 37 of title 38 United States Code; (2) 
there is no indication of fraud, misrepresentation, or bad 
faith on the part of the person or persons having an interest 
in obtaining the waiver; and (3) collection of such 
indebtedness would be against equity and good conscience.  38 
U.S.C.A. § 5302(b); 38 C.F.R. § 1.964 (a) (1998).  

The U.S. Court of Appeals for Veterans Claims (formerly the 
U.S. Court of Veterans Appeals, hereinafter "the Court") 
has defined bad faith as "a willful intention to seek an 
unfair advantage."  See Richards v. Brown, 9 Vet. App. 255 
(1996).  


The provisions of 38 C.F.R. § 1.965 (b)(2)(1998) define bad 
faith as: 

" [an] unfair or deceptive dealing by 
one who seeks to gain thereby at 
another's expense.  Thus, a debtor's 
conduct in connection with a debt arising 
from participation in a VA 
benefits/services program exhibits bad 
faith if such conduct, although not 
undertaken with actual fraudulent intent, 
is undertaken with intent to seek an 
unfair advantage, with knowledge of the 
likely consequences, and results in a 
loss to the government."  

"Misrepresentation" is defined by Black's Law Dictionary, 903 
(6th ed. 1990), as:

Any manifestation by words or other 
conduct by one person to another that, 
under the circumstances, amounts to an 
assertion not in accordance with the 
fact.

The standard "equity and good conscience" will be applied 
when the facts and circumstances in a particular case 
indicate a need for reasonableness and moderation in the 
exercise of the Government's rights.  The decision reached 
should not be unduly favorable or adverse to either side.  
The phrase "equity and good conscience" means arriving at a 
fair decision between the obligor and the Government.  In 
making this determination, consideration will be given to the 
following elements, which are not intended to be all-
inclusive:  (1) The fault of the debtor, (2) balancing of 
faults between the debtor and the VA, (3) undue hardship of 
collection on the debtor, (4) a defeat of the purpose of an 
existing benefit to the appellant, (5) the unjust enrichment 
of the appellant, and, (6) whether the appellant changed 
positions to his or her detriment in reliance upon a granted 
VA benefit.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.965(a).

The VA must determine whether evidence supports the veteran's 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a fair preponderance 
of the evidence is against the claim, in which case the claim 
is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990). 

Analysis

Initially, the Board notes that in the April 1996 Decision on 
Waiver of Indebtedness, the RO denied the appellant's request 
for a waiver of recovery of the loan guaranty indebtedness on 
the basis that there was bad faith on his part when he did 
not make the mortgage payments and misrepresentation on his 
part when he submitted financial information in support of 
his request for a waiver.  However, in a subsequent March 
1997 determination, the RO denied the appellant's request for 
a waiver on the basis of misrepresentation on the part of the 
appellant.  Consequently, the Board will address the issue of 
whether there was misrepresentation on the part of the 
appellant when he submitted financial information in 
conjunction with his request for a waiver.  

The Board has carefully considered all of the evidence of 
record and concludes that the evidence does not establish 
that the appellant misrepresented material facts when 
submitting financial information to the RO in support of his 
request for a waiver of recovery of the loan guaranty 
indebtedness.  The Board notes that the evidence shows that 
when he first filed his request for waiver, he only disclosed 
his own financial information and he did not disclose his 
spouse's financial information.  However, the evidence of 
record further shows that, after he was informed by the RO 
that his spouse's financial information was required, he 
provided that information.  The record further shows that the 
appellant provided documentation of his financial 
information, including federal tax returns from 1995, 1996, 
and 1997, copies of monthly bills, monthly credit card 
statements, pay check stubs for him and his spouse, and a 
copy of his spouse's credit report.  

Review of the record shows that in the most recent financial 
status report, dated in June 1997, the appellant reported 
that his monthly gross income was $3,000, with a total 
monthly net income of $2,309.20.  He reported that his 
spouse's monthly gross income was $1,760; her monthly net 
income was $1,492.82.  The appellant's and his spouse's gross 
annual income was reported to be $57,120.  Their 1997 federal 
tax return indicates that their adjusted gross income was 
$54,372.  Consequently, the Board finds that there is no 
material misrepresentation with respect to the reporting of 
the appellant's and his spouse's income.  The Board does not 
find that a slight discrepancy in the amount of income 
reported on the financial status reports and the amount 
reported in the tax return amounts to misrepresentation of a 
material fact.  The Board is aware that, during the pendency 
of this appeal, the employment status of the appellant and 
his spouse has changed, and it is therefore reasonable to 
conclude that the amount of income received also changed.   

In the June 1997 financial status report, the appellant 
reported that his total monthly expenses were $3,633.68; this 
amount includes a monthly payment of $1,503.69 for 
installments contracts and other debt.  The monthly expenses 
included $745.12 for rent/mortgage; $550 for food; $128 for 
utilities and heat, $100 for clothes; $50 for telephone; $86 
for auto insurance; $376.87 for health insurance; $29 for 
water bill; $15 for trash removal; and $50 for entertainment.  
The Board notes that the expense for the rent/mortgage is 
documented by the spouse's credit report.  The appellant has 
also submitted copies of monthly bills to document the 
expenses for the water bill, telephone bill, insurance, and 
waste collection.  The Board notes that the monthly bills do 
not list the exact amount as reported on the financial status 
report.  However, these discrepancies are not substantial and 
it is reasonable to conclude that such amounts changed each 
month.  The appellant reported that he paid $540 a month for 
child support and this is documented by the a copy of the 
appellant's separation agreement with his former spouse.  The 
Board finds that the appellant did not misrepresent a 
material fact with respect to the amount of his monthly 
expenses.  

In the June 1997 financial status report, the appellant 
reported that he owed $31,777.26 in installments contracts.  
He reported that his monthly payment for this debt was 
$1,503.69, including monthly child support payment of $540.  
His creditors were Best Bank (balance of $14,900); Capital 
One Visa (balance of $1,223.70); Ford Motor Credit (balance 
of $6,390); Joslins (balance of $48.51); Publishers Clearing 
House (balance of $172.20); NationsBank (balance of 
$1,017.23); Sears (balance of $1,066.98); Exxon Master Card 
(balance of $446.26); Texaco credit card (balance of $47.57); 
TCI (balance of $58.39); Citibank Visa (balance of $3,013); 
Morecard Visa (balance of $2,199); K.O. DDS (balance of 
$529.45); and Family Practice (balance of $53).

The Board notes that the appellant has submitted 
documentation to support the amount that he owes in 
installment contracts and other debt.  He submitted copies of 
monthly statements to document the balances for K.O., DDS, 
Family Practice, TCI, Sears, Capital One credit card, Texaco 
credit card, Exxon credit card, and Publisher's Clearing 
House.  The credit reports for the appellant and his spouse 
document the balances for Best Bank, Ford Motor Credit, 
Citibank Visa, and MoreCard Visa.  The spouse's credit report 
indicates that she has an account with NationsBank.  The 
amount for NationsBank, listed in the April 1997 credit 
report, is different than the amount listed in the June 1997 
financial status report; however, the Board does not find 
this discrepancy to be a misrepresentation of a material 
fact.  The Board finds that it is plausible to conclude that 
the balance may have increased during the time between April 
and June.  The Board also finds that the slight differences 
between the credit card balances reported in the financial 
status report and the credit reports do not amount to a 
misrepresentation of a material fact, since the credit 
balances may fluctuate over time.  As shown above, the 
discrepancies are not substantial.  Thus, the Board finds 
that the appellant did not misrepresent a material fact when 
reporting the amount he owed in installment contracts and 
other debt.  

In the April 1996 determination, the RO indicated that there 
was misrepresentation on the part of the appellant because 
the financial status reports submitted in January 1996 and 
April 1996 did not match up.  As noted above, the Board finds 
that information in the financial status reports is 
different.  However, the appellant offered an explanation for 
this discrepancy.  At the hearing before the RO in January 
1997, the appellant he had only listed his own assets and 
liabilities in the January 1996 financial status report and 
he did not list his spouse's.  When he filed the April 1996 
financial status report, he included both his and his 
spouse's assets and liabilities.  The Board finds that this 
is an adequate explanation for the discrepancy of the two 
financial status reports.  Although the appellant again filed 
a financial status report in November 1996 which only listed 
his assets and liabilities, the subsequent financial status 
reports, dated in January 1997 and June 1997, listed 
financial information for both the appellant and his spouse.    

The RO also indicated there was misrepresentation on the part 
of the appellant when he failed to report the pension and 
annuity income in the amount of $8,507, which had been 
reported on his 1995 federal tax return.  The Board notes 
that in his December 1996 notice of disagreement, the 
appellant explained that this account was liquidated in 1996 
so that he was able to pay his living expenses while he was 
unemployed and seeking new employment.  Furthermore, the 
Board finds that the appellant did not misrepresent a 
material fact or willfully fail to disclose or report his ad 
his spouse's income, because he provided copies of his 1995, 
1996, and 1997 federal tax returns which specifically detail 
his income.   

The RO also found that the appellant committed 
misrepresentation when he failed to report that he had an 
interest in a business partnership, as was noted on his 1995 
federal tax return.  The Board notes that the appellant 
indicated in the December 1996 notice of disagreement that 
the real estate partnership was an asset of his spouse.  The 
Board again stresses that the appellant provided information 
regarding the real estate partnership when he submitted 
copies of his 1995, 1996 and 1997 federal tax returns.  

The Board has considered all the evidence of record and 
concludes that a finding of misrepresentation on the part of 
the appellant has not been found.  The Board finds that the 
preponderance of the evidence does not demonstrate that there 
was misrepresentation the part of the appellant when he 
submitted financial information in conjunction with his 
request for a waiver.  On an overview, the Board finds that 
there is no clear showing of misrepresentation on the part of 
the appellant.  Consequently, as a matter of law, 
consideration of a waiver is not precluded.  38 U.S.C.A. § 
5302; 38 C.F.R. § 1.965 (1998). 



ORDER

Waiver of recovery of a loan guaranty debt is not precluded 
by reason of a misrepresentation on the part of the 
appellant.  To this extent, the appeal is granted. 


REMAND

In view of the favorable decision regarding the absence of a 
statutory bar to consideration of waiver of recovery of the 
appellant's loan guaranty indebtedness, the Board must remand 
this case to the RO for additional development and 
adjudication of the issue of entitlement to a waiver of 
recovery of the loan guaranty indebtedness. 

Accordingly, the matter is remanded for the following action:

The RO should again review the 
appellant's claim.  If the benefit sought 
continues to be denied, the appellant and 
his representative should be provided 
with a supplemental statement of the case 
and an opportunity to respond thereto.  
That supplemental statement of the case 
should specifically address those of the 
six elements found in 38 C.F.R. § 1.965 
which are raised by the record and 
relevant to a determination concerning 
whether the appellant should be accorded 
a waiver of recovery of his loan guaranty 
indebtedness under the standards of 
"equity and good conscience."  The RO 
should also identify any other elements 
that should be applied to the facts and 
circumstances of this case indicating a 
need for reasonableness and moderation in 
the exercise of the Government's rights. 

The purpose of this remand is to procure clarifying data and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the determination warranted 
in this case by reason of this remand.  No action by the 
appellant is required, until he is so notified. 



	
		
J.F. GOUGH
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Veterans Appeals.  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

 

